         Case 1:19-cv-03377-LAP Document 340 Filed 09/13/21 Page 1 of 2




                                                September 13, 2021
VIA ECF

Honorable Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                Re: Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP

Dear Judge Preska:

       We write in our capacity as counsel to Plaintiff Virginia Giuffre in Giuffre v. Prince
Andrew, Duke of York, 1:21-cv-06702-LAK, pending before Judge Lewis Kaplan, to respond to
Alan Dershowitz’s letter dated September 8, 2021 (Dkt. 335), in which Mr. Dershowitz seeks to
disclose confidential discovery material to Prince Andrew, purportedly for use in the case before
Judge Kaplan.
       The Court should deny Dershowitz’s request, which has nothing to do with the claims or
defenses between the parties in this case. Prince Andrew is free, of course, to seek the Epstein
settlement agreement during discovery in his own case, and can raise any release arguments
himself before Judge Kaplan.
       As a threshold matter, we believe that Mr. Dershowitz lacks standing to seek disclosure of
confidential information for use in another case in which Mr. Dershowitz is not a party. If the case
before Judge Kaplan proceeds to the merits, and if a discovery request for the release in that case
is made, and if Judge Kaplan determines the release may be relevant, it will be produced in that
case subject to whatever protective order Judge Kaplan deems appropriate.
        Moreover, if Your Honor were to reach the merits of Mr. Dershowitz’s request, we believe
it should be denied because
      (a)    The release is an affirmative defense that is irrelevant until asserted, and Prince
Andrew has not yet responded to the Complaint in the case before Judge Kaplan.

        (b)    There is no evidence from any of the parties to the release, or Prince Andrew, that
the release was ever intended to include Prince Andrew, and we believe the evidence will be that
it wasn’t. Indeed, the only two parties to the release (Mr. Giuffre and Mr. Epstein) by their conduct
have made clear that they did not intend to release Prince Andrew.

       (c)      Even if (contrary to fact) the release was intended to cover Prince Andrew, there
are substantial doubts about the effectiveness of the release itself, which is reflected in the fact that
Mr. Epstein’s estate did not rely on the release and last year settled Ms. Giuffre’s claims against
Mr. Epstein for a substantial amount.
         Case 1:19-cv-03377-LAP Document 340 Filed 09/13/21 Page 2 of 2




        (d)    The release on its face at most covers persons who could have been defendants in
the Florida case in connection with which the release was prepared. Unlike Mr. Dershowitz (who
abused Ms. Giuffre in Florida), there was not jurisdiction in Florida for the claims being asserted
against Prince Andrew in the case before Judge Kaplan.

         Moreover, leaving aside the cynicism of Mr. Dershowitz’s invoking the Epstein release to
escape litigating sexual abuse claims against him after repeatedly and loudly asserting that he was
affirmatively seeking a judicial forum to adjudicate those claims,1 the fact that counsel decided as
a matter of “litigation strategy” not to litigate that issue after Mr. Dershowitz sought to rely on the
release says nothing about the relevance of the release to the claims against Prince Andrew. Mr.
Dershowitz played a significantly different role in connection with the Epstein/Maxwell sex
trafficking enterprise than Prince Andrew did. In addition, a voluntary dismissal may often “reflect
litigation strategy” rather than evidencing a claim’s strength or weakness. See Souran v. Travelers
Ins. Co., 982 F.2d 1497, 1509 n. 15 (11th Cir. 1993); see also Carlton Grp., Ltd. v. Tobin, No. 02
CIV.5065 SAS, 2003 WL 21782650, at *2 n.5 (S.D.N.Y. July 31, 2003).


                                               Respectfully yours,




                                               David Boies

cc: Counsel of Record (via ECF)




1       See, e.g., https://twitter.com/AlanDersh/status/1102030042379370496 (“I hereby accuse
my false accusers of committing the felony of perjury and challenge them to sue me for
defamation.”); DAILYMAIL.COM (Apr. 16, 2019), https://dailym.ai/2ScPyrF (“This is an
opportunity for me finally to have a judicial forum to prove that she made up the whole story and
that she’s a perjurer.”); FOX NEWS (Aug. 10, 2019), https://bit.ly/38TIV3r (“We’re gonna go to
court and we’re gonna prove that this woman is a liar who was put up to it by her lawyers.”); LAW
& CRIME (Dec. 4, 2018), https://bit.ly/2EASaYl (“I can prove conclusively that she made the
whole thing up.”); THE HARVARD CRIMSON (Dec. 5, 2018), https://bit.ly/2S8ISe5 (“There is
evidence that directly proves I was framed.”).
                                                  2
